                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

MARLYSS SHONTELL COMO,                           §
                                                 §
               Plaintiff,                        §   CIVIL ACTION NO. 1:20-CV-00018-TH
                                                 §
v.                                               §
                                                 §
COMMISSIONER                  OF        SOCIAL   §
SECURITY,                                        §
                                                 §
               Defendant.                        §

                     ORDER OVERRULING OBJECTIONS AND ADOPTING
                            REPORT AND RECOMMENDATION

       The Plaintiff requests judicial review of a final decision of the Commissioner of Social

Security Administration with respect to her application for disability-based benefits. The court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge for

consideration pursuant to applicable laws and orders of this court.        The magistrate judge

submitted a report recommending that the Commissioner’s decision be affirmed. The court has

considered the report and recommendation filed on April 27, 2021 (Doc. No. 13), and the

Plaintiff’s objections (Doc. No. 14).

       Como’s objections assert that her electrodiagnostic report dated one day prior to her date

last insured confirm her diagnosis of radiculitis along with exams showing a reduced range of

motion of the cervical spine, weakness on extension of the right wrist, diminished reflexes, and a

positive shoulder compression test. (Doc. No. 14.) Como alleges that it was error for the ALJ to

not include manipulative limitations where she complains of numbness and tingling stemming

from her radiculitis. (Id.)

       The interpretation of the electrodiagnostic findings for Como state that the findings are

“suggestive” of radiculitis without significant evidence of ongoing denervation, and there is no
definitive evidence of peripheral neuropathy or entrapment. (Tr. 388.) Further, as pointed out

by Judge Hawthorn, clinical exam notes indicate that she had normal grip strength prior to and a

few months after her date last insured. (Tr. 424, 436.) Como also testified that she was still able

to cook, sweep, dust, mop, wash dishes, grocery shop, and had the capability to grip items in her

hand during her disability period. (Tr. 53.) Moreover, Dr. Goldstein testified at the hearing that

Como’s cervical studies suggest that her radiculopathy was not present on electrodiagnostic

testing conducted in November 2017 but was present on a test dated October 9, 2018, both of

which were after her date last insured. (Tr. 33-34.) Dr. Goldstein found that she was able to

perform sedentary work without manipulative limitations. (Tr. 34-36.) The state agency medical

examiners also found no manipulative limitations were supported by the evidence of record. (Tr.

64-82.) Consequently, there is a lack of evidence supporting manipulative functional limitations,

and substantial evidence supports ALJ Howard’s RFC findings.

       The court has conducted a de novo review of the objections in relation to the pleadings

and the applicable law. See Fed. R. Civ. P. 72(b). After careful consideration, the court

concludes that the objections are without merit because the magistrate judge properly found that

ALJ Howard’s application of the sequential analysis was free from legal error and supported by

substantial evidence. Accordingly, the court ADOPTS the magistrate judge’s recommendation,

OVERRULES the Plaintiff’s objections, and AFFIRMS the Commissioner’s denial of benefits.

A final judgment will be entered in this case in accordance with the magistrate judge’s

recommendation.

      SIGNED this the 18 day of May, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States
                                                 2 District Judge
